Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1192
                       Lower Tribunal No. 18-25355
                          ________________


                               Olidia Perez,
                                  Appellant,

                                     vs.

             American Security Insurance Company,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Font & Nelson, PLLC, and Jose P. Font, and Nixon LaRoche (Fort
Lauderdale), appellant.

     Holland & Knight LLP, and Brian H. Koch (Fort Lauderdale), and Alaine
S. Greenberg, for appellee.


Before EMAS, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Hope v. Citizens Prop. Ins. Corp., 114 So. 3d 457 (Fla.

3d DCA 2013); Vazquez v. Citizens Prop. Ins. Corp., 304 So. 3d 1280 (Fla.

3d DCA 2020); State Farm Fire & Cas. Co. v. Patrick, 647 So. 2d 983 (Fla.

3d DCA 1994).




                                    2